 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 311 
In the House of Representatives, U. S.,

March 16, 2010
 
RESOLUTION 
Expressing the support of the House of Representatives for the goals and ideals of Red Cross Month. 
 
 
Whereas the American National Red Cross, one of the most well-known humanitarian organizations in the world, was founded by Clara Barton in Washington, DC, on May 21, 1881; 
Whereas the American National Red Cross received a congressional charter in 1905 setting forth the purposes of the organization, which include giving relief to and serving as a medium of communication between members of the Armed Forces of the United States and their families, and providing national and international disaster relief and mitigation; 
Whereas the American National Red Cross depends on the support of the people of the United States to accomplish the mission of the organization; 
Whereas the American National Red Cross has been at the forefront of helping individuals and families prevent, prepare for, and respond to disasters for more than 127 years, including more than 70,000 disasters annually, ranging from apartment and single-family home fires, the most common type of disaster, to hurricanes, floods, earthquakes, wildfires, tornadoes, hazardous materials spills, transportation accidents, explosions, and other natural and human-caused disasters; 
Whereas, when a disaster strikes or is imminent, communities throughout the United States depend on the American National Red Cross to help meet the basic and urgent needs of affected individuals, including shelter, food, healthcare, and mental health services; 
Whereas the Be Red Cross Ready safety program encourages the people of the United States to take the 3 actions that will help them Be Red Cross Ready for a disaster: Get a Kit, Make a Plan, Be Informed; 
Whereas the Be Red Cross Ready safety program represents a major effort by the American National Red Cross to encourage the people of the United States to be more prepared for a disaster or other emergency; 
Whereas, since 1943, every President of the United States has proclaimed March to be Red Cross Month; and 
Whereas the American National Red Cross uses Red Cross Month as an opportunity to promote the services and programs the organization provides to the people of the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Red Cross Month; 
(2)recognizes the contributions of American National Red Cross volunteers in times of natural and human-caused disasters, and in times of armed conflict; and 
(3)encourages the people of the United States to Get a Kit, Make a Plan, and Be Informed. 
 
Lorraine C. Miller,Clerk.
